FILED
                             NOT FOR PUBLICATION                             FEB 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ARTURO ARIAS-FLORES,                             No. 14-72257

               Petitioner,                       Agency No. A205-401-269

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Arturo Arias-Flores, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision granting voluntary departure. We have

jurisdiction under 8 U.S.C. § 1252. We review de novo constitutional claims.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ibarra-Flores v. Gonzales, 439 F.3d 614, 620 (9th Cir. 2006). We deny the

petition for review.

      Arias-Flores does not raise, and therefore has waived, any challenge to the

agency’s finding that he withdrew his application for cancellation of removal and

waived the opportunity to apply for that relief. See Rizk v. Holder, 629 F.3d 1083,

1091 n.3 (9th Cir. 2011) (issues not raised in an opening brief are waived).

      Arias-Flores’ contention that he was denied due process by the IJ during his

removal proceedings is not supported by the record. See Ibarra-Flores, 439 F.3d

at 620-21 (due process claims require showing that proceedings were “so

fundamentally unfair that the alien was prevented from reasonably presenting his

case”) (internal quotation marks and citation omitted)).

      PETITION FOR REVIEW DENIED.




                                          2                                    14-72257